Filed 04/27/19                                                  Case 19-21640                                                                     Doc 29
                                                  United States Bankruptcy Court
                                                 Eastern District of California
    In re:                                                                                                     Case No. 19-21640-B
    Debora Leigh Miller-Zuranich                                                                               Chapter 13
             Debtor
                                                     CERTIFICATE OF NOTICE
    District/off: 0972-2                  User: kwis                         Page 1 of 1                          Date Rcvd: Apr 25, 2019
                                          Form ID: pdf021                    Total Noticed: 2

    Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
    Apr 27, 2019.
    db             +Debora Leigh Miller-Zuranich,   9369 Newington Way,   Elk Grove, CA 95758-4440

    Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
    tr             +E-mail/Text: bnc@jpj13trustee.com Apr 26 2019 03:32:26     Jan P. Johnson,   PO Box 1708,
                     Sacramento, CA 95812-1708
                                                                                                TOTAL: 1

                 ***** BYPASSED RECIPIENTS *****
    NONE.                                                                                                               TOTAL: 0

    Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
    USPS regulations require that automation-compatible mail display the correct ZIP.

    Transmission times for electronic delivery are Eastern Time zone.


    I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
    shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
    Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
    Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
    by the bankruptcy rules and the Judiciary’s privacy policies.
    Date: Apr 27, 2019                                            Signature: /s/Joseph Speetjens

    _

                                          CM/ECF NOTICE OF ELECTRONIC FILING

    The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
    system on April 25, 2019 at the address(es) listed below:
    NONE.                                                                                       TOTAL: 0
Filed 04/27/19                              Case 19-21640                                Doc 29



          1                        UNITED STATES BANKRUPTCY COURT
          2                        EASTERN DISTRICT OF CALIFORNIA
          3
          4      In re:                           )         Case No. 19-21640-B-13
                                                  )
          5      DEBORA LEIGH MILLER-ZURANICH,    )
                                                  )
          6                                       )
                                     Debtor(s). )
          7      ________________________________ )
          8
          9
         10           Before the court is a motion to impose the automatic stay of
         11      11 U.S.C. § 362(a) filed by debtor Deborah Miller-Zuranich.         A
         12      hearing on the motion was held on April 23, 2019.      The debtor
         13      appeared in person.   The debtor was also sworn and testified in
         14      support of the motion.
         15           The debtor was a debtor in three other bankruptcy cases that
         16      were filed in and dismissed by the United States Bankruptcy Court
         17      for the Northern District of California within one year preceding
         18      the filing of this case.   Those prior bankruptcy cases are as
         19      follows:
         20           Case No. 18-31023 was filed on September 18, 2018, and
                      dismissed on November 8, 2018;
         21
                      Case No. 18-31252 was filed on November 20, 2018, and
         22           dismissed on December 21, 2018; and
         23           Case No. 19-30034 was filed on January 11, 2019, and
                      dismissed on January 28, 2019.
         24
                      Under § 362(c)(4)(A)(i), the automatic stay of § 362(a) did
         25
                 not go into effect when the petition that commenced this Chapter
         26
                 13 case was filed.
         27
         28
Filed 04/27/19                                Case 19-21640                              Doc 29



          1           The petition that commenced this Chapter 13 case was filed
          2      on March 18, 2019.      Docket 1.   The debtor filed this motion to
          3      impose the automatic stay on April 1, 2019.       Docket 11.   Filed
          4      within thirty days of the petition date, this motion is timely.
          5      See 11 U.S.C. § 362(c)(4)(B).
          6           The debtor also provided testimony on April 23, 2019, of
          7      changed personal circumstances in support of the motion.        Based
          8      on the debtor’s testimony, the court is persuaded that the debtor
          9      has presented clear and convincing evidence sufficient to
         10      overcome the presumption that this Chapter 13 case was filed in
         11      bad faith.   See 11 U.S.C. § 362(c)(4)(D).      Therefore,
         12           IT IS ORDERED that the motion is GRANTED and the automatic
         13      stay of 11 U.S.C. § 362(a) is imposed as to all parties and for
         14      all purposes.
         15
         16             April 25, 2019

         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28                                          - 2 -
Filed 04/27/19                                  Case 19-21640                 Doc 29



          1                              INSTRUCTIONS TO CLERK OF COURT
                                                  SERVICE LIST
          2
                      The Clerk of Court is instructed to send the attached
          3      document, via the BNC, to the following parties:
          4      Debora Leigh Miller-Zuranich
                 9369 Newington Way
          5      Elk Grove CA 95758
          6
                 Jan P. Johnson
          7      PO Box 1708
                 Sacramento CA 95812
          8
          9
         10
         11
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28                                          - 3 -
